DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting Considerations:
U.S. Pat. No. 10,778,611:  U.S. Pat. No. 10,778,611 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.
U.S. Pat. No. 10,178,050:  U.S. Pat. No. 10,178,050 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.
U.S. Pat. No. 8,725,892:  U.S. Pat. No. 8,725,892 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.
U.S. Pat. No. 7,802,007:  U.S. Pat. No. 7,802,007 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.




Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Claim Objections
Claims 21 – 40 are objected to because of the following informalities:
	After “claim 21” (claim 25, line 1), a comma is needed.
After “claim 21” (claim 26, line 1), a comma is needed.
Claim 21 recites the limitation "the method" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer-implemented method”, “a method” or “a second method”;
Claim 25 recites the limitation "a method" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer-implemented method”, “the method”, “a second method”, or “the second method”;

Claim 21 recites the limitation "the connectors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
21 recites the limitation "the connectors" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 21 recites the limitation "the connectors" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 21 recites the limitation "the connectors" in lines 18 – 19.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;

Claim 29 recites the limitation "the connectors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 29 recites the limitation "the connectors" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 29 recites the limitation "the connectors" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 29 recites the limitation "the connectors" in lines 18 – 19.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;

35 recites the limitation "the connectors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 35 recites the limitation "the connectors" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 35 recites the limitation "the connectors" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 35 recites the limitation "the connectors" in lines 17 – 18.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;

Claim 24 recites the limitation "the plurality of connectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 32 recites the limitation "the plurality of connectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;
Claim 38 recites the limitation "the plurality of connectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of cloud-managed connectors”;

25 recites the limitation "a web service" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the web service”, “a second web service”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 21:
21.	A computer-implemented method for connecting applications, data and systems through integration by virtualizing access to data for exposure using application programming interfaces (APIs), the method comprising:
obtaining a configuration for a plurality of cloud-managed connectors provided by a host implemented using a server system comprising a hardware processor;
providing, using the configuration for the connectors, connections to a plurality of applications; running, using the configuration for the connectors, application programming interface (API) operations associated with a plurality of APIs;
providing, to a computing device associated with a developer, management of the configuration, the management comprising one or more of:
configuring a new application connection,
browsing a list of available connectors, or
creating a new call to a web services description language (WSDL) to a web service;
obtaining, from a first one of the applications using a first one of the connectors, a request associated with retrieval of one or more data objects, the first connector configurable to communicate using a first format;
communicating the request to a second one of the applications using a second one of the connectors, the second connector configurable to communicate using a second format different from the first format;
obtaining, from the second application and using the second connector, a response associated with the retrieval of one or more data objects;
translating the response from the second format to the first format; and communicating the response to the first application using the first connector. 
Independent claim 29:
29.	A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause:
obtaining a configuration for a plurality of cloud-managed connectors provided by a host implemented using a server system comprising a hardware processor;
providing, using the configuration for the connectors, connections to a plurality of applications;
running, using the configuration for the connectors, application programming interface (API) operations associated with a plurality of APIs;
providing, to a computing device associated with a developer, management of the configuration, the management comprising one or more of:
configuring a new application connection,
browsing a list of available connectors, or
creating a new call to a web services description language (WSDL) to a web service;
obtaining, from a first one of the applications using a first one of the connectors, a request associated with retrieval of one or more data objects, the first connector configurable to communicate using a first format;
communicating the request to a second one of the applications using a second one of the connectors, the second connector configurable to communicate using a second format different from the first format;
obtaining, from the second application and using the second connector, a response associated with the retrieval of one or more data objects;
translating the response from the second format to the first format; and communicating the response to the first application using the first connector.

Independent claim 35:
35.	One or more servers comprising:
one or more processors configurable to cause:

providing, using the configuration for the connectors, connections to a plurality of applications;
running, using the configuration for the connectors, application programming interface (API) operations associated with a plurality of APIs;
providing, to a computing device associated with a developer, management of the configuration, the management comprising one or more of:
configuring a new application connection,
browsing a list of available connectors, or
creating a new call to a web services description language (WSDL) to a web service;
obtaining, from a first one of the applications using a first one of the connectors, a request associated with retrieval of one or more data objects, the first connector configurable to communicate using a first format;
communicating the request to a second one of the applications using a second one of the connectors, the second connector configurable to communicate using a second format different from the first format;
obtaining, from the second application and using the second connector, a response associated with the retrieval of one or more data objects;
translating the response from the second format to the first format; and
communicating the response to the first application using the first connector.



A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/